 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          JACOB BEATY, et al.,
 8                              Plaintiffs,
                                                        C17-5201 TSZ
 9            v.
                                                        MINUTE ORDER
10        FORD MOTOR COMPANY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
                  (1)     The Court entered an order, docket no. 243, resolving all pending
14
   motions in this case (docket nos. 68, 108, 114, 122, 124, 126, & 131). The Court directed
   the Clerk to file this order under seal because it contains information from documents that
15
   have already been filed under seal. This minute order outlines the substance of the
   Court’s rulings in that order, docket no. 243:
16
                  a.      Plaintiffs’ motion to exclude Defendant’s expert Paul Taylor, Ph.D.,
17 docket no. 108, is DENIED;

18                b.     Plaintiffs’ motion to exclude Defendant’s expert Justin McCrary,
     Ph.D., docket no. 114, is DENIED;
19
                c.     Defendant’s motion to exclude Plaintiffs’ expert Neil Hannemann,
20 docket no. 122, is DENIED;

21                d.     Defendant’s motion to exclude Plaintiffs’ expert Steven Gaskin,
     docket no. 124, is DENIED;
22

23

     MINUTE ORDER - 1
 1                 e.   Defendant’s motion to exclude Plaintiffs’ expert Colin Weir, docket
     no. 126, is DENIED;
 2
                    f.      Defendant’s motion to exclude Plaintiffs’ expert Thomas Read,
 3   Ph.D., docket no. 131, is GRANTED. Dr. Read opines that the panoramic sunroofs of
     the proposed class vehicles, certain Ford and Lincoln models and model years, share a
 4   “common defect,” either due to their common design features or due to Ford’s use of
     tempered glass. The Court concludes that Dr. Read’s opinion is not the product of
 5   reliable principles and methods, and although Dr. Read has previously employed reliable
     principles and methods with respect to glass failure analysis, he did not do so for
 6   purposes of these particular class vehicles’ sunroofs. See Fed. R. Evid. 702(c), (d). With
     respect to Dr. Read’s opinion that the class vehicles’ sunroofs share common design
 7   features, he failed to visually inspect all but one of the 45 class vehicles, failed to perform
     any type of testing or comparative analyses, and is not familiar with the sunroofs’
 8   features or replacement rates, the relevant federal regulations, or whether the sunroofs
     comply with such regulations. With respect to Dr. Read’s opinion that the sunroofs are
 9   defective due to Ford’s use of tempered glass (or defective due to the sunroofs’ very
     existence), that opinion does not account for the federal regulations permitting the use of
10   tempered glass in automotive glass applications and is not based on accepted industry
     standards, peer-reviewed literature, or any other reliable foundation.
11
                    g.     Plaintiffs’ motion for class certification, docket no. 68, is DENIED.
12   Although Rule 23(a)’s requirements are satisfied in this case, Plaintiffs have not met their
     burden under Rule 23(b)(3) to demonstrate that the issues common to class members
13   predominate over the issues affecting only individual members. In particular, the Court
     concludes that Plaintiffs failed to show that there is a common defect among the class
14   vehicles’ sunroofs, that Ford had common knowledge of such defects, or that their
     proposed conjoint model is capable of measuring damages on a classwide basis. The
15   Court also concludes that a class action is not superior to other available methods for
     fairly and efficiently adjudicating this matter.
16         (2)   The parties are DIRECTED to meet and confer and to send via email to
   ZillyOrders@wawd.uscourts.gov a proposed redacted version of the order, docket
17 no. 243, on or before July 23, 2021. The Court will not redact any information that is
   part of the public record, regardless of whether the parties believe that such information
18 should have been filed under seal. After reviewing the parties’ proposed redactions, the
   Court will direct the Clerk to file a redacted version of this order that will be available to
19 the public.

20        (3)     Having reviewed the parties’ Joint Status Report, docket no. 241, the
   parties are DIRECTED to meet and confer and to file an additional Joint Status Report on
21 or before July 23, 2021, addressing whether Plaintiff anticipates filing an appeal of the
   class certification decision and if so, whether (a) the Court should stay proceedings
22 pending that appeal or (b) the Court may enter a scheduling order at this time.

23

     MINUTE ORDER - 2
 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 9th day of July, 2021.
 3

 4                                                   Ravi Subramanian
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
